Citation Nr: 1825175	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 3, 1980 and September 25, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the claim for service connection for an acquired psychiatric disorder.

The Veteran's patient history includes diagnoses of a mood disorder, post-traumatic stress disorder, and attention-deficit/hyperactivity disorder.  See May 2011 Medical Treatment Records.  Accordingly, the Board finds that the Veteran has a disability for service connection purposes.

As to an in-service event, the Veteran described his in-service stressor as being bullied and teased by other service members.  He also testified that he suffered retaliation from sergeants when he tried to defend himself against what he saw as unfair treatment.  See November 2017 Hearing Testimony.  At this hearing, the Veteran recalled that he was discharged at the age of 17.  He went into the military with a lot of hopes and dreams, but "it all got smashed."  See November 2017 Hearing Testimony.  The Veteran testified that because he had to leave the military he felt like a failure.  After the military, he reported experiencing homelessness, and he testified that he gave up on life.  The Veteran did not discover that he was eligible for help from the VA until almost 15 years after separating from service and only after living on the street for 10 of those years.  He testified that his psychiatric problems have continued ever since experiencing psychological trauma in the military.

Service treatment records note that the Veteran did not report habitual stuttering or stammering during his February 1980 entrance examination or during his September 1980 separation examination, but habitual stuttering or stammering was reported on a June 1980 examination report.  See February 1980 Entrance Examination; June 1980 Airborne School Examination; and September 1980 Chapter 5 Examination.  Post-service treatment records mention the Veteran reporting PTSD due to his active service.  See June 2011 Medical Treatment Records, received July 26, 2011, at 15.  Additionally, a VA social worker submitted a letter of support for the Veteran explaining how people with histories of trauma, abuse, and PTSD who are later re-traumatized can suffer more severe or long-lasting psychological symptoms.  See February 2018 Letter from VA Social Worker, received April 10, 2018.

Under these circumstances, the Board finds that a remand is needed to obtain a VA examination to determine whether any current diagnosed psychiatric disorder is etiologically related to his military service.

On remand, the Veteran's complete VA treatment records should be obtained.  The Veteran also testified that he received treatment from the Brockton Vet Center during the early 1990s and from Good Samaritan Medical Center.  Accordingly, attempts should be made to obtain these treatment records, as well as the Veteran's service personnel records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service personnel records.

2.  Make arrangements to obtain the Veteran's complete VA treatment records (to include any archived records), to include from the Brockton, Jamaica Plain, and West Roxbury treatment facilities, dated from 1990 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Brockton Vet Center dated since 1990, and from Good Samaritan Medical Center.

4.  Next, schedule the Veteran for a VA psychiatric examination.  The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  A notation to the effect that this record review took place must be included in the report of the examiner.  

The examiner should elicit a full history from the Veteran, to include his reported in-service stressors.  

Based on the examination and a review of the record, the examiner should identify all psychiatric disabilities found to be present.  

If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link (if any) between the current symptomatology and the established stressor(s).  The Veteran's reported stressors include being bullied and teased by other servicepersons and suffering retaliation from sergeants.  

The examiner should also review the claims folder to specifically include any evidence reflecting behavior changes at any time following the claimed bullying/harassment, including service treatment records and service personnel records, and provide an opinion as to whether the evidence indicates that the Veteran likely sustained bullying/harassment in service, as asserted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any current psychiatric disability had its clinical onset during active service or is related to any incident of service, to include the above reported stressors in addition to any other stressor the Veteran might identify during his interview.

In providing the above opinions, the examiner should acknowledge the Veteran's service personnel records showing any disciplinary/behavioral problems, as well as the June 19, 1980 examination (Report of Medical History) showing that the Veteran reported habitual stuttering or stammering.

The examiner is requested to provide a rationale for any opinion provided.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

